DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8, 12-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation primary particle diameter and diameter of aggregates however there is not claimed relationship between the primary particles and the aggregates and it is therefore not clear if the aggregates are limited to only aggregates of primary particles. 
Claim 1 is further rejected because of the following informalities: “a primary particle diameter of the metal particles” (line 5) should be corrected as there is not specific antecedent basis to “metal particles”. It is unclear if “metal particle” is intended to refer to “fine metal particle” or “single metal particle”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Takada et al. (U.S. App. Pub. No. 2014/0134216).
Regarding claims 1-2, 6 and 15, Takada et al. teaches hematite composite having a vivid red color (Abstract and par. [0011]) wherein the composite comprises an aggregate of hematite particles having a mean particle diameter of 10 to 350 nm (i.e. primary particle diameter) and is covered with an amorphous phosphorus containing silicate material. (par. [0030]). The thickness of the amorphous silica phase is between 1 to 100 nm. (par. [0033]) which would make the ratio of the final coated particles diameter to uncoated particle diameter overlap with the presently claimed range. (110% for example when a mean particle diameter of 10 nm and a silica thickness of 1 nm). The particles of Takada et al. have a bright red color and would therefore be useable in a “red coating” as claimed. (par. [0011]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claims 12-13, although Takada et al. does not disclose process as presently claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Takada et al. meets the requirements of the claimed product, Takada et al. clearly meet the requirements of present claims 12-13

Claims 1-2, 6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Katusic et al. (U.S. App. Pub. No. 2011/0207869).
Regarding claims 1-2, 6 and 15, Katusic et al. teaches iron-silicon oxide particles having a core-shell structure where the mean diameter of the particles are 5 to 100 nm with a shell thickness of 5 to 20 nm. (par. [0016] and [0018]). The primary particle diameter of the iron oxide particles is therefore about 1 to 95 10 nm and the coated particles therefore have a diameter than is 100.5-500% of the diameter of the uncoated iron oxide particles. The powders shown in Table 2 have mean particle diameters of 11-25 nm with shell thicknesses of 2-30 nm which therefore would result in ratios of coated diameter to uncoated diameter which substantially overlap with the presently claimed range. The silicon oxide on the surface of the iron cores is amorphous. (par. [0013]).

Regarding claims 12-13, although Katusic et al. does not disclose process as presently claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Katusic et al.  meets the requirements of the claimed product, Katusic et al. clearly meet the requirements of present claims 12-13

Claims 1-2, 6, 8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (U.S. App. Pub. No. 2016/0086728).
Regarding claims 1-2, 6 and 15, Suetsuna et al. teaches a magnetic material comprising metal particles containing at least one of Fe, Co and Ni and a non-magnetic material including Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Ba, Sr, Cr, Mo, Ag, Ga, Sc, V, Y, Nb, Pb, Cu, In, Sn and rare earth elements.(Abstract). The particles may further include a coating layer that includes one of the non-magnetic materials and any of oxygen, carbon or nitrogen. (par. [0062]). As such, since silicon may be selected as a material within the particles, the outer coating may include silicon. (see also par. [0066] where Al and Si are preferred coating materials). Suetsuna et al. teaches that the particles may be formed by heating in a reducing atmosphere at the time the coating is applied onto the surface of the metal particles. (par. [0058] and [0087]). Materials used to form the coating via a sol-gel method would include oxides or hydroxides of silicon.
Suetsuna et al. further teaches that the particles primary particles hjave diameters of 1 nm to 100 nm and the aggregates preferably have short dimensions of 10nm to 500 and average aspect ratio of 5 or more, preferably 10 or more. (par. [0028]). The coating layer has a thickness of 0.1 nm to 5 nm (par. [0067]) which would make the diameter of coated particles to uncoated particles fall within the range of 100.5 to 190% as presently claimed. The coated particles would therefore have a diameter that is 100.1% to 600% the size of the starting particle.
With respect to the limitation “the silicon compound contains an amorphous silicon compound”, Suetsuna et al. teaches that the coating layer formed on the surface of the particles is preferably formed via a sol-gel method (par. [0058] and [0083]) which would therefore result in the formation of an amorphous oxide material.

Regarding claim 8, the particles may include elements such as silver, copper and nickel. (Abstract).
Regarding claims 12-13, although Suetsuna et al. does not disclose process as presently claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suetsuna et al meets the requirements of the claimed product, Suetsuna et al clearly meet the requirements of present claims 12-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/26/2022